Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 06, 2019

The Court of Appeals hereby passes the following order:

A20E0010. JOHNSON v. SREBRO.

      Thomas Johnson has filed an “Emergency Petition for Writ of Mandamus”
pursuant to OCGA § 15-6-8.
      The petition has been considered and is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               11/06/2019
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.